           Case 7:21-cr-00070-PMH Document 18 Filed 02/18/21 Page 1 of 1

                                            Application granted.

                                         The initial conference in this matter is rescheduled to
                                         March 3, 2021 at 3:00 p.m. The appearance will be held
                                PARKER AND CARMODY, LLP
                                         telephonically. At the time of the scheduled appearance,
                                     ATTORNEYS AT LAW
                                     30 EASTparties
                                         all         shall attend by dialing the following telephone
                                              33RD STREET
                                         number
                                          6 FLOOR access code: Dial-In Number: (888)
                                           TH      and
                                    NEW 398-2342;Access
                                          YORK, N.Y. 10016 Code: 3456831.

DANIEL S. PARKER                                                             TELEPHONE: (212) 239-9777
MICHAEL CARMODY
                                            The Clerk of the Court is respectfully directed to terminate
                                                                             FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                         the motion sequence pending at DanielParker@aol.com
                                                                             Doc. 17.

                                                      February 18, 2021
By ECF                                      SO ORDERED.
Hon. Philip M. Halpern                      _______________________
United States District Judge                Philip M. Halpern
Southern District of New York               United States District Judge
300 Quarropas Street
White Plains, NY 10601                      Dated: White Plains, New York
                                                   February 18, 2021
                            Re: United States v. Francisco Sanchez
                                      21 Cr 00070 (PMH)
Dear Judge Halpern:

        I write with the consent of the Government requesting that the Court re-schedule the
initial pre-trial conference from March 3, 2021 at 11 a.m. to March 3, 2021 at 3 p.m. The reason
for the request in the time of conference is that I have another conference already scheduled for
11 a.m. that morning.

        In addition, I have consulted with the Defendant regarding his right to be present in
person at all conferences, including the initial pre-trial conference, and I have discussed with the
Defendant the current public health emergency created by the COVID-19 pandemic along with
the restrictions to courthouse access that have been implemented as a result.

         I have obtained the Defendant’s consent to willingly and voluntarily give up his right to
be present at conferences for the period of time in which access to the courthouse has been
restricted on account of the COVID-19 pandemic, including the proceeding scheduled for March
3, 2021. Mr. Sanchez consents to appearing by telephone and/or video and he has authorized me
to sign his name to the attached Consent form.

                                                              Respectfully submitted,


                                                              Daniel S. Parker
                                                              Parker and Carmody, LLP
                                                              30 East 33rd St. 6th Floor
                                                              New York, NY 10016
                                                              Cell: 917-670-7622
                                                              DanielParker@aol.com
Cc: AUSA B. Gianforti (by email)
